                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                     Case No. 17-cv-07305-EJD (VKD)
                                                       Plaintiff,
                                   9
                                                                                          FURTHER ORDER RE PLAINTIFF’S
                                                 v.                                       PRIVILEGE LOG
                                  10

                                  11     APPLE INC.,                                      Re: Dkt. No. 181
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed plaintiff Raja Kannan’s in camera submission of the document

                                  15   corresponding to entry #16 on Mr. Kannan’s privilege log. The Court concludes that this

                                  16   document is protected from disclosure by the work product doctrine. It need not be produced, so

                                  17   long as Mr. Kannan accurately describes the document in his privilege log.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 12, 2019

                                  20

                                  21
                                                                                                  VIRGINIA K. DEMARCHI
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
